           Case 2:19-cr-20034-PKH Document 33                          Filed 06/04/20 Page 1 of 4 PageID #: 88
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                        UNITED STATES DISTRICT COURT
                                       Western District of Arkansas
                                                     )
              UNITED STATES OF AMERICA               )     JUDGMENT IN A CRIMINAL CASE
                         v.                          )
                                                     )
                                                     )     Case Number:         2:19CR20034-001
               HOMERO LOPEZ BARRON                   )     USM Number:          15508-010
                                                     )
                                                     )     Joe Alfaro
                                                     )     Defendant’s Attorney
THE DEFENDANT:
    pleaded guilty to count(s) One (1) of the Indictment on November 14, 2019.

    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                     Offense Ended             Count
21 U.S.C. §§ 841(a)(1),          Conspiracy to Possess with Intent to Distribute Heroin                 08/16/2019                 1
841(b)(1)(C), and 846




       The defendant is sentenced as provided in pages 2 through             4       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)

    Count(s) Two (2) of the Indictment                    is       are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                      June 3, 2020
                                                                      Date of Imposition of Judgment


                                                                      /s/ P.K. Holmes, III
                                                                      Signature of Judge




                                                                      Honorable P.K. Holmes, III, United States District Judge
                                                                      Name and Title of Judge


                                                                      June 4, 2020
                                                                      Date
                    Case 2:19-cr-20034-PKH Document 33                                Filed 06/04/20 Page 2 of 4 PageID #: 89
AO 245B (Rev. 09/19)       Judgment in Criminal Case
                           Sheet 2 — Imprisonment
                                                                                                       Judgment — Page     2          of   4
 DEFENDANT:                        HOMERO LOPEZ BARRON
 CASE NUMBER:                      2:19CR20034-001

                                                                  IMPRISONMENT
                  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
                               forty-eight (48) months. No term of supervised release is imposed as it is anticipated the defendant
 total term of:
                               will be deported following his term of imprisonment.




                  The court makes the following recommendations to the Bureau of Prisons:




                  The defendant is remanded to the custody of the United States Marshal.

                  The defendant shall surrender to the United States Marshal for this district:
                      at                                   a.m.          p.m.          on                                         .
                      as notified by the United States Marshal.

                  The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                      before 2 p.m. on                                            .
                      as notified by the United States Marshal.
                      as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




                  Defendant delivered on                                                       to

 at                                                      , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL




                                                                             By
                                                                                                     DEPUTY UNITED STATES MARSHAL
                 Case 2:19-cr-20034-PKH Document 33                                 Filed 06/04/20 Page 3 of 4 PageID #: 90
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 5 — Criminal Monetary Penalties
                                                                                                           Judgment — Page      3      of         4
    DEFENDANT:                          HOMERO LOPEZ BARRON
    CASE NUMBER:                        2:19CR20034-001
                                                   CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment                Restitution                    Fine                 AVAA Assessment*                JVTA Assessment**
    TOTALS        $ 100.00                  $ -0-                        $   -0-                $ -0-                           $ -0-


        The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

        The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

Name of Payee                            Total Loss***                           Restitution Ordered                         Priority or Percentage




TOTALS                           $                                           $

    Restitution amount ordered pursuant to plea agreement $

    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        the interest requirement is waived for the                fine           restitution.

        the interest requirement for the               fine          restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
               Case 2:19-cr-20034-PKH Document 33                              Filed 06/04/20 Page 4 of 4 PageID #: 91
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                               Judgment — Page       4      of           4
 DEFENDANT:                 HOMERO LOPEZ BARRON
 CASE NUMBER:               2:19CR20034-001

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of $          100.00               due immediately.

                 not later than                           , or
                 in accordance with    C         D,        E, or                     F below; or
                                       ,
 B         Payment to begin immediately (may be combined with                   C,           D, or         F below); or

 C         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                              over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



      Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                         Joint and Several                  Corresponding Payee,
      (including defendant number)                           Total Amount                          Amount                             if appropriate




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
 fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
 and court costs.
